In the United States Court of Federal Claims
                     OFFICE OF SPECIAL MASTERS
                               No. 18-41V
                          Filed: August 30, 2019
* * * * * * * * * * * * *
DONALD A. BARRETT,                *
                                  *            UNPUBLISHED
                                  *
         Petitioner,              *
                                  *             Decision on Joint Stipulation;
v.                                *            Guillain-Barre Syndrome
                                  *            (“GBS”); Influenza (“Flu”)
                                  *            Vaccine
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                                  *
         Respondent.              *
* * * * * * * * * * * * *

Matthew Belanger, Esq., Faraci Lange, LLP, Rochester, NY, for petitioner.
Lara Englund, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

       On January 8, 2018, Donald A. Barrett (“Mr. Barrett” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
he developed Guillain-Barre syndrome (“GBS”) and GBS-caused chronic inflammatory sensory
polyradiculoneuropathy as a result of receiving the influenza (“flu”) vaccine on September 18,

1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).


                                                      1
2015. Stipulation, filed August 30, 2019, at ¶¶ 1-4. Respondent denies that the aforementioned
immunization caused petitioner’s injuries. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On August 30, 2019, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

       Respondent agrees to issue the following payment:

           A. A lump sum of $407,622.47, which represents compensation for first year of life
              care expenses ($147,586.60), pain and suffering ($130,000.00), and past
              unreimbursable expenses ($130,035.87), in the form of a check payable to
              petitioner, Donald A. Barrett; and

           B. An amount sufficient to purchase the annuity contract described in ¶ 10 of the
              Stipulation, paid to the life insurance company from which the annuity will be
              purchased (the “Life Insurance Company”). The Secretary of Health and Human
              Services agrees to purchase an annuity contract from the Life Insurance Company
              for the benefit petitioner, Donald A. Barrett, pursuant to which the Life Insurance
              Company will agree to make payments periodically to petitioner as follows for all
              other damages that would be available under 42 U.S.C. §300aa-15(a):

                  a. For future unreimbursable Specialist Co-pay, Therapy Co-pay, Primary
                     Care Provider Co-pay, and Prescription expenses, beginning on the first
                     anniversary of the date of judgment, an annual amount of $685.00 to be paid
                     for the remainder of petitioner’s life, increasing at the rate of four percent
                     (4%), compounded annually from the date of judgment.

                  b. For future unreimbursable IVIG expenses, beginning on the first
                     anniversary of the date of judgment, an annual amount of $5,040.00 to be
                     paid for the remainder of petitioner’s life, increasing at the rate of four
                     percent (4%), compounded annually from the date of judgment.

                  c. For future unreimbursable Residential Care expenses, beginning on the first
                     anniversary of the date of judgment, an annual amount of $170,090.00 to be
                     paid for the remainder of petitioner’s life, increasing at the rate of three
                     percent (3%), compounded annually from the date of judgment.

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                             s/ Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master

3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                2